Exhibit 12.1 BNSF Railway Company and Subsidiaries Computation of Ratio of Earnings to Fixed Charges In millions, except ratio amounts (Unaudited) Successor Predecessor February 13 – December 31, 2010 January 1 – February 12, Earnings: Income before income taxes $ Add: Interest and other fixed charges, excluding capitalized interest 72 16 97 87 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Distributed income of investees accounted for under the equity method 5 − 5 5 4 3 Amortization of capitalized interest − 1 4 5 4 4 Less: Equity in earnings of investments accounted for under the equity method 15 1 12 13 19 27 Total earnings available for fixed charges $ Fixed charges: Interest and fixed charges $ 85 $ 17 $ Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 Total fixed charges $ $ 52 $ Ratio of earnings to fixed charges 13.50x 10.25x 8.48x 10.64x 10.21x 10.07x
